The relator was prosecuted under a bill of information charging that he had violated the Hood Act, being Act No. 39 of 1921 (Ex. Sess.), as amended by Act No. 57 of 1924. He moved to quash the bill of information, on the ground that the Hood Act was repealed by Act No. 238 of 1932. The district attorney pleaded that the act of 1932 was unconstitutional. The district judge overruled the motion to quash, holding that Act No. 238 of 1932 was unconstitutional. The case is before us on a writ of certiorari and alternative *Page 847 
writs of prohibition and mandamus, to stop the prosecution of the relator.
We decided to-day in State v. Herbert Watkins, 176 La. 837,147 So. 8, that Act No. 238 of 1932 was unconstitutional.
For the reasons given in that case the writs issued in this case are recalled, the relief prayed for by the relator is denied, and this proceeding in the Supreme Court is dismissed.
ST. PAUL, J., absent because of illness.